                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           ATHENS DIVISION

ROBERT V. GOMEZ, II, KAITLYN      *
ANN WILLE, and JENNIFER PRICE,
                                  *
      Plaintiffs,
                                  *
vs.
                                *         CASE NO. 3:17-CV-41 (CDL)
HARBOR FREIGHT TOOLS USA, INC.,
CENTRAL PURCHASING, LLC, and    *
HFT HOLDINGS, INC.,
                                *
     Defendants.
                                *

                             O R D E R

      This is a product liability case about a plastic gas container

that exploded when Plaintiff Bobby Gomez poured a mixture of diesel

and gasoline onto a mostly extinguished fire.     Plaintiffs intend

to rely on expert testimony from human factors expert Robert

Cunitz. Defendants seek to exclude all testimony from Cunitz under

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

For the reasons set forth below, the Court grants Defendants’

motion to exclude Cunitz’s testimony (ECF No. 77).

                             DISCUSSION

      “A witness who is qualified as an expert by knowledge, skill,

experience, training, or education may testify in the form of an

opinion or otherwise if” his “scientific, technical, or other

specialized knowledge will help the trier of fact to understand

the evidence or to determine a fact in issue;” his “testimony is
based on sufficient facts or data” and “is the product of reliable

principles and methods;” and he “reliably applied the principles

and methods to the facts of the case.”              Fed. R. Evid. 702.         Thus,

in evaluating the admissibility of expert testimony, the Court

must    consider     whether   “the    expert    is     qualified      to    testify

competently regarding the matters he intends to address,” whether

his    methodology    “is    sufficiently     reliable,”       and    whether      his

testimony will help the trier of fact “understand the evidence or

to determine a fact in issue.”         United States v. Frazier, 387 F.3d

1244, 1260 (11th Cir. 2004) (en banc).                The Court’s goal is to

ensure “that an expert, whether basing testimony upon professional

studies or personal experience, employs in the courtroom the same

level of intellectual rigor that characterizes the practice of an

expert in the relevant field.”              Id. (quoting Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999)).              To allow the testimony to

be considered by the jury, the Court must find that “‘it is

properly      grounded,   well-reasoned,      and     not    speculative.’”        Id.

(quoting Fed.R.Evid. 702 advisory comm. note (2000 amends)).

        Dr. Robert Cunitz is a human factors expert.                 He has a B.A.

and an M.S. in psychology from Lehigh University, as well as a

Ph.D.    in   experimental     and   human    factors       psychology      from   the

University      of   Maryland.        Dr.    Cunitz    has     been    a    licensed

psychologist for more than forty years, and he has been a Certified




                                        2
Human Factors Professional for more than twenty-five years.     He

has designed warnings for a number of products.

     Dr. Cunitz intends to opine that the gas can at issue in this

case had a design defect because it lacked a flame arrestor, that

the defect could not be addressed by relying on warnings, that

Harbor Freight had a duty to evaluate the gas can’s safety, that

the warnings on the gas can were inadequate, and that the failure

to provide adequate warnings was a substantial cause of Plaintiffs’

injuries.   The Court previously granted Defendants’ motion for

summary judgment as to Plaintiffs’ warning claims, so Dr. Cunitz’s

testimony regarding the adequacy of the warnings, including his

application of human factors principles to explain how the presence

or absence of a flame arrestor conveys information to a consumer

about the safe operation of the gas can, is irrelevant.        The

remaining question is whether he may testify that the gas can had

a design defect or that Harbor Freight breached its duties by

selling the gas can without independently evaluating its safety.

     Dr. Cunitz is a psychologist and human factors expert, not an

engineer.   Plaintiffs did not point to any scientific, technical,

or other specialized knowledge that Dr. Cunitz has that qualifies

him to opine the gas can had a design defect because it lacked a

flame arrestor.    The fact that Dr. Cunitz has reviewed some

articles and reports about gas can safety and flame arrestors does

not qualify him as an expert on the issue of whether the gas can


                                 3
had a design defect.   He shall not be permitted to offer testimony

on whether the gas can had a design defect.

     Turning to Dr. Cunitz’s opinions on Harbor Freight’s duty to

evaluate the safety of the gas can before selling it, the Court is

not convinced that Dr. Cunitz is qualified to offer such an

opinion.   Plaintiffs did not point to any scientific, technical,

or other specialized knowledge that Dr. Cunitz has that qualifies

him to testify on the duties of retailers and whether Harbor

Freight breached those duties.       Moreover, under Georgia law, a

retailer can be liable under a negligence theory only if it sold

a product even though it had actual or constructive knowledge that

the product was unreasonably dangerous at the time of the sale.

Plaintiffs did not point to any authority suggesting that a Georgia

retailer has an affirmative duty to test the products it sells.

Accordingly, Dr. Cunitz shall not be permitted to testify on these

issues.

                             CONCLUSION

     For the reasons set forth above, Defendants’ motion to exclude

Dr. Cunitz (ECF No. 77) is granted.

     IT IS SO ORDERED, this 22nd day of April, 2019.

                                     s/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                 4
